DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant has not included the replacement drawings that have been mentioned in the Remarks.

Referring to the previously submitted drawings from June 28, 2019, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “128” has been used to designate both an end (in paragraph [0066] of the specification as filed) of the supporting part 104 and the side (in paragraph [0068] of the specification as filed) of the supporting part 104, in Fig. 1a.
Reference character “908” has been used to designate both an end of supporting part 1000 (Fig. 3, front-view on the right) and an end of a bioprocess bag (Fig. 3, side-view on the left).
Reference character “2616” depicts two of the three mixing units in Fig. 24b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “2403” is in Fig. 22, but not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	All specification objections are withdrawn in light of the amended specification, with the exception of those below.
The disclosure is objected to because of the following informalities:  
In paragraphs [00130]-[00138], the paragraphs are indented irregularly, and paragraph [00133] is formatted differently than the other paragraphs. Please submit an amended specification that is formatted correctly.


Claim Objections
Claims 15 and 20 are objected to because of the following informalities:
Regarding claim 15, “the base segment” should be “a base segment”.
Regarding claim 20, “the base segment or side wall” should be “a base segment or the side wall”.
Appropriate correction is required.

Claim Interpretation
The specific interpretation of the term “mating retaining member of the flexible bioprocess bag” as a port on the bioprocess bag is withdrawn in favor of broadest reasonable interpretation, due to “a mating retaining member” being able to comprise multiple ports or a manifold (instant specification, paragraphs [0094] and [00100]: “the exhaust port 920 and the gas port 922 [] may be arranged in a single unit (as a mating retaining member) for example, a manifold”).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a tube management structure for organizing a tube and a connector” in claim 24.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 24 
A tube management structure – channels or trenches (specification as filed, paragraph [0069]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the base segment” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is not a base segment in parent claim 1.
In light of paragraphs [0090] and [00137], the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for the phrase “mating gas supply retainer” of claim 20 is withdrawn. The phrase will be examined under broadest reasonable interpretation.
The term “proximal” in claim 27 is a relative term which renders the claim indefinite.  The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “wherein a sensor determines position of the supporting part and an object proximal to the support housing” is extremely ambiguous in the range of distance around which the object is close to the support housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-14, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and Paul (US 2018/0251715).
Regarding claim 1, Knight discloses a support housing comprising: at least one sidewall (Fig. 3, elements 6 and 7) having a first segment (Fig. 3, element 7) and a second segment (Fig. 3, element 6), the first segment (Fig. 3, element 7) movable in relation to (pg. 8, middle paragraph, “door”) the second segment (Fig. 3, element 6) between an open (Fig. 3) and a closed position (Fig. 4); wherein at least a supporting part (Fig. 1) of the housing is translatable (Fig. 1, elements 1a and 1b “wheels, skid, track”) from an operating position (Fig. 4) to a loading disposable reaction container (Fig. 2, element 4 or pg. 3, “disposable reaction container”) upon re-translation of the supporting part (Fig. 1) to the operating position (Fig. 4) and movement of the first segment (Fig. 3, element 7) to the closed position (Fig. 4).
	Knight does not disclose a flexible bioprocess bag; and that the supporting part is tiltably translatable between a vertical orientation and a horizontal orientation.
Lee discloses a flexible bioprocess bag (abstract and paragraph [0019]).
	In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of Knight with the flexible bioprocess bag of Lee in order to produce cell culture-based or fermentation-based biological or chemical products in a sterile environment (Lee, paragraphs [00005]-[00006]).
	Paul discloses that the supporting part (Figs. 4-5, element 120) is tiltably translatable between a vertical orientation (Fig. 4, element 120) and a horizontal orientation (Fig. 5, element 120).
	In the analogous art of bioreactor chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of a hinge or pivot point on the supporting part of modified Knight to attach it to the door of the chamber in the same configuration of the supporting part of Paul, so as to make it tiltably translatable between a vertical orientation – where the supporting part would be held in a vertical direction on the door without an agitator – and a horizontal orientation – where the supporting part’s top surface would be flush with the bottom of the chamber and the agitator could be assembled onto the supporting 
	Regarding the limitation “configured to hold a flexible bioprocess bag upon re-translation of the supporting part to the operating position and movement of the first segment to the closed position” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Knight would be fully capable of operating in this manner given the retainers (Fig. 1, elements 3 and partial upraised rim). 
Regarding claim 2, Knight discloses that the first segment (Fig. 3, element 7) is tiltably movable (Fig. 3, element 7 is tilted open) in relation to the second segment (Fig. 3, element 6).
Regarding claim 3, Knight discloses the supporting part (Fig. 1) and the first segment (Fig. 3, element 7).
Knight does not disclose that the supporting part is integral to the first segment.
	Regarding the limitation “that the supporting part is integral to the first segment”, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 5, Knight discloses the supporting part (Fig. 1).
	Knight does not disclose that the supporting part is translatable at an inclination angle less than 45 degrees from a horizontal plane.
	Paul discloses that the supporting part (Figs. 4-5, element 120) is translatable at an inclination angle less than 45 degrees from a horizontal plane (Fig. 5, about flat to horizontal plane from the drawing).
	Regarding claim 6, Knight discloses the supporting part (Fig. 1).

	Paul discloses the supporting part (Figs. 4-5, element 120) is translatable (Figs. 4-5, element 120).
	Regarding the limitation “to a position less than 150 cm from ground level”, absent unexpected results, changes in size/proportion of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
Regarding claim 8, Knight discloses the first segment (Fig. 3, element 7).
	Knight does not disclose that the first segment is collapsible in a transverse direction. 
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the first segment of the sidewall in order to have the first segment be collapsible or to slide or retract in a transverse direction, much like a retractable screen door, in order to conserve space outside the bioreactor by not having to open the first segment like a conventional door.
	In addition, absent unexpected results, making parts adjustable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(D).
	Regarding claim 9, Knight discloses a supporting part (Fig. 1).
	Knight does not disclose that the supporting part is collapsible in a longitudinal direction.
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part in order to have the supporting part be collapsible or to slide or retract in a longitudinal direction, much like a retractable plank, in order to help stretch a bioreactor bag being loaded into the bioreactor chamber.
	Regarding claim 10, Knight discloses a supporting part (Fig. 1).

	However, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part in order to have the supporting part be collapsible or to slide or retract in a transverse direction, much like a retractable plank, in order to help stretch a bioreactor bag being loaded into the bioreactor chamber.
	Regarding claim 11, Knight discloses at least one side wall (Fig. 3, elements 6 and 7) comprises a base segment (Fig. 3, horizontal bottom of element 6).
	Knight does not disclose that a portion of the base segment is movable towards a vertical plane.
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the base segment so that it is movable towards a vertical plane in order to place bioreactor bag and associated tubing below the bag into the bioreactor chamber. This could be done through the use of separable base segment from the sidewalls, used in conjunction with a hinge in order to rotate towards a vertical plane.
	Regarding claim 12, Knight discloses the portion of the base segment (Fig. 3, horizontal bottom of element 6) is configured to connect (Figs. 3 and 4, where element 5 is loaded into element 6) to a bottom portion of the disposable reaction container (pg. 3, “disposable reaction container”) supported by the supporting part (Fig. 1).
Knight does not disclose a flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [0019]).
	In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of modified Knight with 
	Regarding claim 13, Knight discloses the portion of the base segment (Fig. 3, horizontal bottom of element 6); and, re-translation of the supporting part (Fig. 1) to the operating position (Fig. 4).
	Knight does not disclose that the portion of the base segment is movable towards a horizontal plane.
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Knight to have a separable, hinged base segment that would be movable towards a horizontal plane upon re-translation of the supporting part to the operating position in order to have a flat base for the bioreactor to be supported on.
	Regarding claim 14, Knight discloses that the disposable reaction container (pg. 3, “disposable reaction container”) comprises a mixing unit (Fig. 2, element 2).
Knight does not disclose a flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [0019]).
	In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of modified Knight with the flexible bioprocess bag of Lee in order to produce cell culture-based or fermentation-based biological or chemical products in a sterile environment (Lee, paragraphs [00005]-[00006]).
Regarding claim 20, Knight discloses the base segment (Fig. 3, horizontal bottom of element 6) or side wall (Fig. 3, elements 6 and 7); and a sparger (pg. 3, under (b)(iv) “sparge”) in the disposable reaction container (pg. 3, “disposable reaction container”).

	However, Knight does disclose a first drive unit (pg. 3, “motor on the carriage”) and a first mixing unit (pg. 3, “the shaft and impellar”).
	Regarding the limitation “the second drive unit” and “the second mixing unit”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]) and a mating gas supply retainer (paragraph [000106], “The inlet gas line 128 and the harvest line 130 are connected to the bottom of the vessel through an opening 42 formed in the side panel 8 of the housing 4”).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the housing of modified Knight with the mating gas supply retainer in Lee in order to allow gas lines to enter the bioreactor chamber without being kinked or displaced from their intended positions.

Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and Paul (US 2018/0251715), further in view of Martin (US 2010/0055764).
Regarding claim 7, Knight discloses the first segment (Fig. 3, element 7).
Knight does not disclose that the first segment is collapsible in a longitudinal direction.
Martin discloses a telescoping sidewall that is collapsible in the longitudinal direction (paragraph [0055] and claim 16).

	In addition, regarding the limitation “collapsible in a longitudinal direction”, absent unexpected results, making parts adjustable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(D).

Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and Paul (US 2018/0251715), further in view of Nanba (US 2018/0223233).
Regarding claim 15, Knight discloses connecting to a mixing unit (Fig. 2, element 2) in the disposable reaction container (Fig. 2, element 4 or pg. 3, “disposable reaction container”); and, a base segment (Fig. 3, horizontal bottom of element 6).
	Knight does not disclose that the base segment comprises a magnetic drive unit or the flexible bioprocess bag.
	Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]).
In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of modified Knight with the flexible bioprocess bag of Lee in order to produce cell culture-based or fermentation-based biological or chemical products in a sterile environment (Lee, paragraphs [00005]-[00006]).
Nanba discloses a magnetic drive unit (paragraphs [0086]-[0087]).


Claims 24 and 28 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and Paul (US 2018/0251715), further in view of Goodwin (US 2012/0175012).
Regarding claim 24, Knight does not disclose a tube management structure for organizing a tube and a connector connected to the flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]).
Goodwin discloses a tube management structure (Fig. 5, element 148 and 150) for organizing a tube and a connector (paragraph [0069] “ports and tubes”) connected to the flexible bioprocess bag (paragraph [0036]).
In the analogous art of mixing systems, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Knight with the tube management system of Goodwin in order to hold and organize tubes and prevent unwanted kinking (Goodwin, paragraph [0068]).
Regarding claim 28, Knight discloses the supporting part (Fig. 1) and a retainer (Fig. 1, elements 3 and partial upraised rim).
Knight does not disclose a retainer attachable to a mating retaining member of the flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]).

	In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part and retainer of modified Knight with the retainer and mating retaining member of Goodwin, in order to be able to place a port of the bioprocess bag into a retainer opening so that it does not shift or kink, and is still accessible to the outside of the reactor chamber.

Claims 25-26 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and Paul (US 2018/0251715), further in view of Goodwin (US 2012/0175012) and Zumbrum (US 2014/0103077).
Regarding claim 25, Knight discloses the supporting part (Fig. 1).
Knight does not disclose that at least one interface retainer provided in the supporting part, wherein an interface retainer attachable to an interface plate of the flexible bioprocess bag.
	Goodwin discloses at least one interface retainer (Fig. 4, element 116).
	In the analogous art of bioreactor chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Knight with the interface retainer of Goodwin in order to have tubing accessible to the operator on side of the reactor chamber during operation.
	Knight and Goodwin do not disclose an interface plate of the flexible bioprocess bag.
	Zumbrum discloses an interface plate (Fig. 2, element 110) of the flexible bioprocess bag (abstract).

Regarding claim 26, Knight does not disclose that the interface retainer is variable in at least one direction.
	Goodwin discloses at least one interface retainer (Fig. 4, element 116) is variable in at least one direction (paragraph [0064], “pivot to open and close access 114”).

Claims 27 is rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and Paul (US 2018/0251715), further in view of Cirou (US 2012/0138522).
	Regarding claim 27, Knight discloses the supporting part (Fig. 1) and the sidewall (Fig. 3, elements 6 and 7); as well as the support housing (see claim 1).
	Knight does not disclose at least one sensor provided in at least one of the supporting part and the side wall, wherein a sensor determines a position of the supporting part and an object proximal to the support housing.
	Cirou discloses at least one sensor (paragraph [0120], “position sensor”), wherein a sensor (paragraph [0120], “position sensor”) determines a position (paragraph [0120], “detecting the closed door position and the other position”).
	In the analogous art of doors in biological liquid treatment equipment, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Knight with the sensor of Cirou in order to determine if the entire housing is closed and ready to operate.	


Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (WO 2013/187947) – The invention is a pivoting bioreactor.
Mahajan (US 2016/0304824) – A bioreactor system includes a bag coupled to an agitator motor.
Beese (US 2010/0291674) – A single-use bioreactor uses a magnetic mixing device.
Gebauer (US 2019/0015799) – A rigid housing for holding a flexible bag; this application has a common inventor as the instant application.
Olsen (US 2017/0175066) – This invention is a flexible bag used in bioreactors and cell culture.

Response to Arguments
The amendments to the claims necessitated a new ground(s) of rejection.

	Regarding claim 27, the word “proximal”, although used in the medical field to refer to towards the center of the body, is being used in a general sense in the claim limitation as an object close to the support housing. However, it is unknown how far away something “proximal” to the support housing could be. A proximity sensor used in the invention (supported by instant 

Regarding claims 1 and 2, the Examiner agrees that a disposable reaction container does not necessarily need to be a flexible bioprocess bag.
However, due to the fact that the “flexible bioprocess bag” is not positively and explicitly recited in claim 1, and regarding the limitation “configured to hold a flexible bioprocess bag”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Knight would be fully capable of operating in this manner.
In order to solve the positive and explicit recitation issue of the flexible bioprocess bag, Examiner suggests the following language for claim 1:
A support housing comprising:
a flexible bioprocess bag; and,
[…the additional limitations of claim 1 included here…].
This language would positively recite the flexible bioprocess bag. If the flexible bioprocess bag is not positively recited (as it is currently), the intended use paragraph applies; however, if the flexible bioprocess bag is positively recited, Lee discloses a flexible bioprocess bag (see below).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799